Citation Nr: 0301506	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  97-26 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for skin cancer, to 
include basal cell carcinoma.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from 
September 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  

In March 1998, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 1991 
and Supp. 2002).

In May 1999, the Board rendered a decision on the 
veteran's claim.  In February 2001 the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") vacated the Board's decision 
and remanded the case for consideration of the 
applicability of the Veterans Claims Assistance Act of 
2000.  In September 2001, the Board remanded the claim to 
the RO for additional development consistent with the 
VCAA. The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  VA has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2.  The medical evidence of record does not show any 
evidence that skin cancer was present in service or became 
manifest in the first year after the veteran separated 
from service.  

3.  The first competent medical evidence showing a 
diagnosis of skin cancer, basal cell carcinoma, is dated 
in 1977 which is over three decades after the veteran 
separated from military service.  

4.  The medical evidence of record does not relate the 
veteran's skin cancer to his military service. 


CONCLUSION OF LAW

Skin cancer, basal cell carcinoma, was not incurred in, or 
aggravated by, active military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of VCAA, or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The new law also 
imposes a significant duty to assist the appellant with 
their claim and to provide them notice of evidence needed 
to support the claim.  More recently, new regulations were 
adopted to implement the VCAA.   See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)(2002).

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b)(2002).  Information means non-evidentiary facts, 
such as the veteran's address and Social Security number 
or the name and address of a medical care provider who may 
have evidence pertinent to the claim.  38 C.F.R. § 
3.159(a)(5)(2002).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002); 38 
C.F.R. § 3.159(c)(2002).

As discussed below, the RO fulfilled its duties to inform 
and assist the appellant on these claims.  Accordingly, 
the Board can issue a final decision because all notice 
and duty to assist requirements have been fully satisfied, 
and the appellant is not prejudiced by appellate review.

In this case, the RO has informed the veteran of the 
evidence needed to substantiate his claim for service 
connection in a letter dated October 2001.  In April 2002 
VA undertook additional development to assist the veteran  
in April 2002 by conducting a VA medical examination of 
the veteran.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, 
if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  
The Board concludes that these documents informed the 
appellant of the information and evidence needed to 
substantiate his claims and complied with VA's 
notification requirements. 

As for VA's duty to assist a veteran, the appellant has 
not identified any additional treatment records that have 
not been obtained.  There is no indication that relevant 
(i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
In its remand, the Board solicited an opinion from a VA 
physician regarding a nexus between a current disorder and 
an injury during service.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellant in 
this case.  Further development and further expending of 
VA's resources are not warranted.  Any "error" to the 
appellant resulting from this Board decision does not 
affect the merits of his claims or his substantive rights, 
for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2002).  Having 
determined that the duties to inform and assist the 
appellant have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of 
proffered evidence of record in its whole.  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

II.  Service Connection

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304 (2002).  Direct service connection may 
be established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2002).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires the existence of a 
current disability and a relationship or connection 
between that disability and a disease contracted or an 
injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(d) (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Malignant tumors, cancer, may be presumed to have been 
incurred during active military service if they manifest 
to a degree of 10 percent within the first year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2002).  

The veteran claims that he was exposed to sunlight during 
service in the South Pacific during World War II and that 
this caused his current skin cancer.  The veteran's 
discharge papers confirm that he was a Marine and he 
served in combat in the Pacific Theater of Operations 
during World War II.  The RO obtained the veteran's 
service medical records and they appear to be complete.  
There is no indication in any of the service medical 
records that the veteran suffered from skin cancer or any 
other skin disorder during service.  

In March 1998, the veteran presented sworn testimony at a 
hearing before the undersigned member of the Board.  The 
veteran testified that he was treated for skin growths in 
1946 by a private physician, but that the physician has 
since died and his records are unavailable.  He also 
testified that the only medical records available with 
respect to treatment for his skin cancer were VA medical 
records dating from the 1970s.  

The veteran's VA medical treatment records have been 
obtained.  These records show that the veteran has been 
treated periodically at VA medical facilities for skin 
disorders.  The diagnoses reveal that the veteran has had 
basal cell carcinomas which were treated by being excised 
at various times over the years.  The first medical 
diagnosis of basal cell carcinoma contained in the record 
is dated in 1977, which is over three decades after the 
veteran separated from active military service.  

In April 2002, a VA examination of the veteran was 
conducted.  The examination report states:  

This is a remand examination, requesting that we 
evaluate the veteran in relationship to his history 
of skin cancers.  We have been asked to state 
whether or not this is likely to be present as a 
result of his service during World War II in the 
South Pacific.  The patient was asked repeatedly 
whether or not he had been rated for skin 
conditions previously and he stated no.  He was 
born August the 20th, 1924, enlisted in the United 
States Marine Corps on September the 28th of 1943.  
He took his recruit training at MCRD in San Diego, 
California from September to November of 1943.  His 
AIT training was just a few weeks long at Camp 
Pendleton, California and then he was sent by ship 
to the Marshall Islands in the South Pacific and 
was there from 8th February of [19]44 to March of 
1945.  He was sent for a rest period to the 
Hawaiian Islands from 18th February to 29th May of 
[19]44 and then to the Mariana Islands from June to 
August of 1944 and then was from Kwajalein to Iwo 
Jima and was there from February to March of 1945.  
He served on the Kwajalein, Marshall Islands, 
Saipan, Tinian, and Iwo Jima.  He was waiting to go 
to Japan when the war ended and he was discharged 
in San Francisco and returned home to Corinth, 
Mississippi.  He stated that he was born and raised 
in Corinth, but at the time he was enlisted, he was 
in Yakima, Washington where he was picking apples 
and ultimately was inducted at Spokane, Washington.  
He denied any skin problems while he was on active 
duty (we will elaborate on this later).  He says he 
had no problems till after he returned from service 
and about a year later, his doctor J.P. Davis 
noticed him to have a scarred eardrum at which 
time, he recalled an explosion adjacent to him 
while he was in service.  He says this same Dr. 
Davis began to remove "skin cancers" from all over 
especially on his arms, face, and ears.  Later he 
says a Dr. Jabbora at Baptist Hospital removed many 
skin cancers from him as well, but in 1972 he lost 
his Blue Cross / Blue Shield insurance and he began 
to come to the VA Medical Center in Memphis for his 
care.  He says he has a stack of papers put in (he 
holds his hands to indicate about 4 inches worth) 
of those he has had done here.  He says that these 
lesions have been removed with either cryosurgery 
or surgical removals.  He does recall while being 
in the South Pacific on each of the five islands he 
served on of having sunburns to the point of being 
blistered.  He, however, was not removed from duty 
because of those situations and essentially 
received no treatment.  He grew up on a farm in 
Corinth, Mississippi and was orphaned at an early 
age and lived with various relatives on their 
farms.  He lists seven brothers and sisters, but he 
denies doing any field work and denied any 
blistering sunburns as a youth.  He also denied any 
sunburns while picking apples in Washington State.  
He states he left home at the age of 17 and went to 
Idaho working on potato and row crop farms and 
drove tractors during that time.  He was 18 when he 
went into the Marine Corps.  He denies any 
treatment in the service and is uncertain of the 
documentation about his problem.  He states that 
after leaving the service, he was a deputy sheriff 
for four years.  He built saw mills for about 10 
years and then for 30 years, he worked with the 
Corinth Mississippi Water System (kept up water 
lines, set meters, and fixed leaks).  While he did 
this, he said he always wore long sleeve shirts and 
sun blocks (I will discuss that more later).  The 
skin problems have not created a disability as far 
as him being able to perform his duties.  He states 
he retired at the age of 65, but then began to work 
part time for the Corinth Water System in either 
1988 or 1989 and continued to do that until 
February of year 2002.  He states that he had red 
hair as a young man and his name is probably of 
either English or Celtic origin.  

His physical examination shows that he has severe 
solar degeneration of his exposed skin manifested 
by background hyperemia, too numerous to count 
lentigines of his torso and arms, which demarcate 
to his upper sleeve line.  There is actinic 
roughening of the forearm skin with numerous 
hypopigmented atrophic scars of the forearms and 
the hands where he has previous treatments or 
injuries.  He has scars on his upper left chest 
from prior removals as well as a fresh biopsy scar 
on the left side of his upper lip, which was a 
basal cell carcinoma.  The right nasal ala is 
thinned and deformed from prior treatment.  There 
is a scalloped notch from his right helical rim, 
and there are roughened flat areas in numerous 
places on his face, consistent with actinic 
keratoses.  He has freckles on his legs, 
hyperpigmented scars on his anterior shins, but the 
buttock skin where no sunlight has penetrated is 
fair and unblemished.  There are several actinic 
keratoses on the left facial malar area as well.  A 
review of his service records shows no evidence of 
any treatment as far as this is concerned and his 
records are extremely sparse.  A review, however of 
his VA records which are included in his C-file, 
show extensive treatment as far as his skin is 
concerned dating back into the [19]70s.  Of 
importance is one note made by Dr. J. Burks 
(currently a dermatologist in Corinth, Mississippi) 
when he was a resident at the University at 
Tennessee working at the VA, he saw this gentleman 
and put a note in his record that date, that says 
"the patient works long hours in the sun and 
forgets to use sunscreen."  There is also a record 
dating from January the 7th of 1946 that states 
that the patient helped his brother to manage farms 
and did general farming.  There is no question that 
this gentleman has suffered actinic damage to his 
exposed skin over the years, manifesting itself by 
lentigines, pigmented actinic keratoses up to 
numerous basal cell carcinomas and other actinic 
keratoses.  As to the etiology, if as he has stated 
that he had severe blistering sunburns while in the 
South Pacific at the age of 18 to probably 20, this 
would certainly contribute to the degree of solar 
degeneration that we are seeing today.  Since 
actinic keratoses and basal cell carcinomas are the 
result of long-term sun damage and sun exposure and 
on occasion radiation exposure from ionizing 
radiation, it is not possible to state that a 
single exposure or even several exposures at a 
certain period in life was causally related to the 
skin cancers that he suffered during his life.  
Certainly the changes that we see today are a 
byproduct of age and exposure and the current skin 
cancers that he is experiencing and actinic damage 
could be as easily related to his experiences, both 
after his service career as well as during his 
service career.  Because it is a contributory 
effect that we are seeking, multiple exposures over 
an extended period of time creates the changes 
necessary to cause either premalignant or malignant 
skin damage.  The only thing that we can state in 
this regard is that being a child of the South, 
raised up on a farm, assisting his brother in the 
management of those farms, then farming himself, 
going to Idaho and picking potatoes, driving 
tractors on a row crop farm, picking apples in 
Washington State where there is certainly going to 
be sun exposure, all of these factors have to be 
entered in.  Then going to the South Pacific and 
spending the period of time that he had there, 
experiencing the sunburns that he says that he 
experienced, leaving the service and taking 
occupations which were primarily sun-exposed 
occupation, all of these contributes to the 
condition as we are now experiencing.  I do not 
believe that it is possible to say that the 
exposures he had in the Pacific are creating the 
cancers he has today, but it is possible to say 
that that period of exposure has contributed to the 
condition of skin as we now see it.  I hope this 
will sufficient for the Board's purposes and that 
you will be willing to give this veteran the 
benefit of a doubt.  His records do not sustain any 
evidence, we have no records from Dr. Davis as 
apparently he has been deceased for many years and 
his records are not available.  The records that we 
have in the VA files show that when he was 
approximately in his early 5Os, that he had severe 
actinic damage at the time that he first presented 
to us and was being treated for those conditions 
and is being treated up till the current time for 
those conditions.


The preponderance of the evidence is against the veteran's 
claim for service connection for skin cancer, basal cell 
carcinoma. The veteran currently has problems with skin 
cancer, basal cell carcinoma; this fact is not in dispute.  
The medical evidence of record shows that he has been 
treated for basal cell carcinomas, by excisions, since 
approximately 1977.  However, the medical evidence of 
record does not show that the veteran suffered from skin 
cancer during service or during the first year after 
service.  While the veteran claims that he was treated for 
skin cancers in 1946, the first year after he separated 
from service, he admits that the medical records of these 
alleged treatments are unavailable.  

The key element that is missing in the veteran's claim is 
a nexus linking the veteran's current skin cancer to his 
period of military service from 1943 to 1945.  The April 
2002 VA examination was quite thorough.  The physician did 
a complete review of the veteran's medical history.  The 
examining physician ultimately indicated that basal cell 
carcinomas were the result of sun damage to the veteran's 
skin over his entire lifetime.  The examiner noted reports 
of sun exposure contained in the VA records that show that 
the veteran worked long hours in the sun without sunscreen 
and did general farming.  The physician specifically 
indicated that "I do not believe that it is possible to 
say that the exposures he had in the Pacific are creating 
the cancers he has today."  The veteran has a long history 
of sun exposure from before, during, and after service; it 
is not possible to link the veteran skin cancers to his 
sun exposure during service, which is a very short period 
when compared to his entire life long history of sun 
exposure.  As such, the preponderance of the evidence is 
against service connection for skin cancer.  

At this point the Board will take a moment to address the 
issues raised by 38 U.S.C.A. § 1154(b).  The law states 
that "in the case of any veteran who engaged in combat ... 
the Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record 
of such incurrence or aggravation in such service, and, to 
that end, shall resolve every reasonable doubt in favor of 
the veteran."  38 U.S.C.A. § 1154(b)(West 1991 and Supp. 
2002).  In the present case, the veteran asserts that he 
was exposed to sun during combat service in the South 
Pacific during World War II.  He claims that at this time 
he received several severe and blistering sunburns.  The 
Board does not doubt the truth of these assertions; the 
record confirms that the veteran did serve as a Marine in 
combat and his having had sunburns is consistent with the 
circumstances, conditions, and hardships of this service.  
As such, the Board acknowledges that the veteran did have 
the sunburns that he claims he had during service.  
However, the provisions of 38 U.S.C.A. § 1154(b) do not 
mandate service connection for a combat veteran.  Rather, 
they aid the combat veteran by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  It must then generally be shown that there is 
competent medical evidence in the record of a current 
disability and a nexus between that disability and those 
service events.  Gregory v. Brown, 8 Vet. App. 563 (1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  In the present 
case it is the nexus between he veteran's current 
disability and his service which is missing.  As such, 
service connection for skin cancer is denied.  


ORDER

Service connection for skin cancer, to include basal cell 
carcinoma, is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

